DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.




	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.
Claim 20 recites a “computer-readable recording medium” which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See ln re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. 101 Aug. 24 2009; p. 2.
The Examiner suggests that the Applicant add the limitation “non-transitory” to the ‘computer-readable recording medium’ as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term ‘non-transitory storage media” disclosed in the claims and specification to avoid a potential objection to the specification for a lack of antecedent basis of the claimed terminology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEE  (US. Pub. No. 2019/0313116 A1).

Regarding claim 1, LEE teaches an image decoding method comprising([see in Fig. 2]- in fig. 2 illustrating a device for decoding a video): determining a prediction mode of a current block([abstract]-determining a prediction mode for a current block); and s performing prediction with respect to the current block on the basis of the determined prediction mode([abstract]- obtaining the intra-prediction mode of the current block, based on a result of the determining; and performing an intra-prediction for the current block, based on the intra-prediction mode of the current block).
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 20 have been met in claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 17 is rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claim 1 above and further in view of PARK (US. Pub. 2019/0289287 A1).

Regarding claim 2, LEE does not explicitly disclose deriving a first MPM Est and a second MPM list for deriving an intra prediction mode of the current block, determining whether or not the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM list and determining the intra prediction mode of the current block using the first MPM list and the second MPM list, in a case where 
In an analogous art PARK teaches deriving a first MPM Est and a second MPM list for deriving an intra prediction mode of the current block, determining whether or not the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM list and determining the intra prediction mode of the current block using the first MPM list and the second MPM list, in a case where the intra prediction mode of the current block is included in at least one of the first MPM list and the second MPM  list([see in Fig. 4 and para 009;0011]- an image decoding method including: reconstructing an intra prediction mode group indicator and a prediction mode index of a current block; constructing a first group (MPM group) using valid intra prediction modes of left and top blocks of the current block; determining the intra prediction mode corresponding to the prediction mode index in the first group as the intra prediction mode of the current block when the intra prediction mode group indicator indicates the first group and determining the intra prediction mode corresponding to the prediction mode index in a second group when the intra prediction mode group indicator indicates the second group; and creating a prediction block, wherein the size of the prediction block is determined depending on transform size information). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of PARK a method and a device that create an intra prediction block of each sub block of a current block using size information of a prediction block and creates a reconstructed block [PARK; paragraph 0002].
 when the intra prediction mode group indicator indicates the MPM group, the intra prediction mode indicated by the prediction mode index is selected from the MPM group and the selected intra prediction mode is determined as the intra prediction mode of the current block. The intra prediction mode group indicator may be flag information representing whether the intra prediction mode of the current block belongs to the MPM group or a group other than the MPM group). 
Regarding claim 4, PARK teaches wherein the first MPM list includes a planar mode([para 0061]- When the intra prediction modes of the top and left blocks of the current block are not present at all, the MPM group includes the DC mode, the planar mode, and the vertical mode).
Regarding claim 5, PARK teaches determining the intra prediction mode of the current block using a residual intra prediction mode candidate list in a case where the intra prediction mode of the current block is not included in at least one of the first MPM list and the second MPM list, wherein the residual intra prediction mode candidate list includes intra prediction modes that are not included in at least one of the first MPM list and the second MPM list([para 0063]- When the intra prediction mode group indicator does not indicates the MPM group, the intra prediction module 240 determines the intra prediction mode indicated by the prediction mode index out of the intra prediction modes (hereinafter, referred to as residual intra prediction modes) other than the intra 
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.



Claims 6-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claim 1 above and further in view of Li et al. (CE4-related: History-based motion Vector Prediction; publish July 10-18, 2018; given by the applicant in the IDS).

Regarding claim 6, LEE does not explicitly disclose deriving motion information of the current block; deriving a history-based merge candidate using the motion information of the current block; adding the history-based merge candidate to a history-based merge candidate list; and deriving a merge candidate list using the history-based merge candidate.
 HMVP candidates could be used in the merge candidate list construction process), wherein the merge candidate list is used for inter prediction of a block that is to be decoded after the current block([see in Fig. 2]- A history-based MVP (HMVP) method is proposed wherein a HMVP candidate is defined as the motion information of a previously coded block. A table with multiple HMVP candidates is maintained during the encoding/decoding process. The table is emptied, when a new slice is encountered. Whenever there is an inter-coded block). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of PARK a History-based motion Vector Prediction (HMVP) method for inter coding [Li, abstract].
Regarding claim 7, Li teaches wherein the history-based merge candidate list includes a history-based merge candidate that is derived using motion information of a block that has been decoded before the current block([see in Fig. 2]-decoding a block with HMVP candidates before current block).
Regarding claim 8, Li teaches wherein in a case where the block that has been decoded before  the current block and the current block belong to different coding tree units (CTU), respectively, the history-based merge candidate that is derived on the  improve the coding efficiency, a constraint FIFO rule is introduced wherein when inserting a HMVP to the table, redundancy check is firstly applied to find whether there is an identical HMVP in the table. lf found the identical HMVP is removed from the table and all the HMVP candidates afterwards are moved, i.e., with indices reduced by 1).
Regarding claim 9, Li teaches wherein only in a case where an affine mode or a subblock-based temporal motion vector derivation mode is not applied to the current block, the history-based merge candidate is added to the history-based merge candidate list([abstract]- a History-based motion Vector Prediction (HMVP) method for inter coding. In HMVP, a table of HMVP candidates is maintained and updated on-the-fly. After decoding a non-affine inter-coded block, the table is updated by adding the associated motion information as a new HMVP candidate to the last entry of the table. A First-In-First-Out (FIFO) or constraint FIFO rule is applied to remove and add entries to the table. The HMVP candidates could be applied to either merge candidate list or AMVP candidate list).
Regarding claim 10, Li teaches deleting a candidate that is included earliest in the history-based merge candidate list, of candidates included in the history-based merge candidate list, in a case where the number of candidates that are included in the history-based merge candidate list is a pre-defined value([see in Fig. 3]-HMVP candidate list to be removed); and adding the history-based merge candidate in a manner to be positioned next to a candidate that is latest included in the history-based merge candidate list([see in Fig. 3]- HMVP candidate list to be added).

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LEE as applied to claims 1 and 16  above and further in view of Moon et al. (US. Pub. No. 2019/0364284).

Regarding claim 12, LEE does not explicitly disclose partitioning the current block into a first subblock and a second subblock([para 0028]- a region positioned at a boundary as a region within the prediction block of the first region or a region positioned at a boundary as a region within the prediction block of the second region may be partitioned into multiple sub-blocks); generating a first prediction block with respect to the first subblock([para 0028;0032]- a region positioned at a boundary as a region within the prediction block of the first region or a region positioned at a boundary as a region within the prediction block of the second region may be partitioned into multiple sub-blocks; motion information of a neighboring sub-block of a first sub-block, which is one of the multiple sub-blocks, may be used to generate a prediction block of the first sub-block) and a second prediction block with respect to the second subblock([para 0028;0032]- a region positioned at a boundary as a region within the prediction block of the first region or a region positioned at a boundary as a region within the prediction 
Regarding claim 15, Moon teaches wherein in order to obtain the weighted sum, weighting-based summing is performed only on boundary regions of the first subblock and the second subblock([para 0028 and 0032]-the image encoding method and device according to the embodiment of the present invention, a region positioned at a boundary as a region within the prediction block of the first region or a region positioned at a 
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 12.



Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and Moon as applied to claim 12 above and further in view of Watanabe (US. Pub. No. 2006/0039476 A1).

Regarding claim 13, the combination of LEE and Moon don’t explicitly disclose acquiring a first index for the generation of the first prediction block and a second index for the generation of the second prediction block, from a bitstream; generating the first prediction block using first motion information that is indicated by the first index; and generating the second prediction block using second motion information s that is indicated by the second index.
In an analogous art, Watanabe teaches acquiring a first index for the generation of the first prediction block and a second index for the generation of the second 
Regarding claim 14, Moon teaches wherein the first index and the second index indicate at least one of pieces of motion information of neighboring blocks adjacent to the current block ([para 0012-0013]- a region adjacent to an upper side of the current block and a region adjacent to a left side of the current block; [see also para 0231]).


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	KO et al., US 2020/0296417 A1, discloses method and apparatus for encoding/decoding an image.
2.	Kim et. al., US 2020/014564 A1, discloses a method and an apparatus for reducing noise in a frequency domain in an image coding system.
3.	LEE, US. 2019/0394460 A1, discloses a method and an apparatus for processing video signal.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MD N HAQUE/Primary Examiner, Art Unit 2487